Case 7:21-cv-00176-JPJ-PMS Document 21 Filed 09/15/21 Page 1 of 1 Pageid#: 76


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


 RANDY SANCHEZ,                                       Civil Action No. 7:21-cv-00176
     Plaintiff,
                                                      OPINION
 v.
                                                      By: James P. Jones
 I.C.A. AGENCY,                                       Senior United States District Judge
        Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered August 18, 2021, the court directed plaintiff to submit within 20 days from the

date of the order an inmate account form, and a certified copy of plaintiff’s trust fund account

statement for the six-month period immediately preceding the filing of the complaint, obtained from

the appropriate prison official of each prison at which plaintiff is or was confined during that six-

month period. Plaintiff was advised that a failure to comply would result in dismissal of this

action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

                    15th day of September, 2021.
        ENTER: This _____



                                                __________________________________
                                                             /s/James P. Jones
                                                      Senior United States District Judge
